                Case 5:19-cr-00056-EJD Document 2 Filed 01/22/19 Page 1 of 2




 1   DAVID L. ANDERSON (CABN 149604)
     United States Attorney
 2
     BARBARA J. VALLIERE (DCBN 439353)
 3   Chief, Criminal Division

 4   MATTHEW A. PARRELLA (NYSBN 2040855)
     Assistant United States Attorney
 5
             150 Almaden Boulevard, Suite 900
 6           San Jose, California 95113
             Telephone: (408) 535-5042
 7           FAX: (408) 535-5066
             Email:Matthew.Parrella@usdoj.gov
 8
     Attorneys for United States of America
 9
                                     UNITED STATES DISTRICT COURT
10
                                   NORTHERN DISTRICT OF CALIFORNIA
11
                                              SAN JOSE DIVISION
12

13

14
     UNITED STATES OF AMERICA,

             Plaintiff,
                                                     PR 19 70llf
                                                      ) UNITED STATES APPLICATION AND
                                                                                                           G

                                                      ) pROROSBDf ORDER TO SEAL CRIMINAL
15      V.                                            ) COMPLAINT, AFFIDAVIT, AND ARREST
                                                      ) WARRANT
16   JIZHONG CHEN,                                    )
                                                      )
17           Defendant.

18

19           The United States, through undersigned counsel, respectfully moves this Court to seal the above-

20   captioned criminal complaint, affidavit, and arrest warrant. If such documents were publicly available, it
21   would impede law enforcement's ability to apprehend the defendant.

22

23   DATED:                                                      Respectfully submitted.

24                                                               DAVID L. ANDE
                                                                 United States Att
25

26

27                                                               MATTHEW A. PARRELLA
                                                                 Assistant United States Attorney
28

     U.S. APPLICATION TO SEAL;
     •fPROPesW] ORDER
                                                                                                 /
Case 5:19-cr-00056-EJD Document 2 Filed 01/22/19 Page 2 of 2
